Citation Nr: 0529032	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  94-36 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating higher than 30 percent prior to 
April 17, 1995, for the residuals of a transsphenoidal 
hypophysectomy of a pituitary tumor.

2.  Entitlement to an increased rating for the residuals of a 
transsphenoidal hypophysectomy of a pituitary tumor, 
currently evaluated as 60 percent disabling.

3.  Entitlement to a separate rating for residual pituitary 
tumor tissue.

4.  Entitlement to an initial compensable rating for 
sinusitis.

5.  Entitlement to an initial compensable rating for 
hypogonadism, including entitlement to special monthly 
compensation for the loss of a creative organ.

6.  Entitlement to an initial compensable rating for 
diverticulitis with abscess, status-post resection of the 
sigmoid colon.

7.  Entitlement to an initial compensable rating for the 
post-operative residuals of an incisional hernia.


8.  Entitlement to an increased rating for degenerative disc 
disease of the cervical spine, currently evaluated as 20 
percent disabling, including entitlement to a rating higher 
than 10 percent prior to July 8, 2003.

9.  Entitlement to an increased rating for limitation of 
motion of the lumbar spine with scoliosis, currently 
evaluated as 40 percent disabling, including entitlement to a 
rating higher than 10 percent prior to September 26, 2003.

10. Entitlement to an initial compensable rating for 
bilateral pes planus.

11. Entitlement to an increased rating for bilateral visual 
field loss, currently evaluated as 30 percent disabling, 
including entitlement to a rating higher than 20 percent 
prior to February 4, 1997.

12.  Entitlement to an initial rating higher than 30 percent 
for an organic brain syndrome secondary to a pituitary tumor.


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
March 1975, from December 1975 to December 1979, and from 
October 1983 to August 1993.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied the benefits sought on appeal.  The 
Board first considered this appeal in March 2001 and denied 
all claims except for the veteran's request for a higher 
evaluation for his visual field loss and request for a higher 
evaluation for his organic brain syndrome; a 30 percent 
evaluation was granted for visual field loss and the claim of 
entitlement to a higher initial rating for organic brain 
syndrome was remanded for consideration under new 
regulations.  The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court) 
and in May 2002, the Court granted a joint motion for remand, 
vacating the Board's March 2001 decision and remanding all 
claims decided to the Board for compliance with the Veterans 
Claims Assistance Act (VCAA) of 2000.

The appeal was again before the Board in June 2003.  At that 
time, the Board remanded all claims for which its decision 
was vacated by the Court for compliance with the VCAA.  The 
Board noted at that time that the claim of entitlement to a 
higher initial rating for an organic brain syndrome was not 
before it because it had previously been remanded and the RO 
had not yet complied with its remand orders.  

The RO sent the veteran VCAA notice and performed all 
development required to assist the veteran in substantiating 
his claims.  As a consequence, the RO granted a 10 percent 
rating from August 27, 1993, under Diagnostic Code 7804 for 
residuals, postoperative scar, pilonidal cyst excision by an 
August 2003 rating decision.  This is the maximum rating 
assignable under that diagnostic code.  Consequently, that 
issue is no longer before the Board on appeal.  The claims 
set forth on the title page of this decision remain before 
the Board and have been properly returned for appellate 
consideration.

The claim of entitlement to an initial rating higher than 30 
percent for an organic brain syndrome will be discussed in 
the remand portion of this decision as the RO has not 
complied with the Board's remand orders of March 2001.  In 
addition, additional evidentiary development is needed 
concerning the claim for a higher rating for post-operative 
incisional hernia.  These claims are REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC and the 
veteran will be notified if further action is required on his 
part.

The Board also notes that the veteran submitted a claim of 
entitlement to Chapter 30 convalescent benefits in July 2004 
following a hospitalization for treatment of his service-
connected incisional hernia.  This claim is not before the 
Board for adjudication and is referred to the RO for 
appropriate action.  Also, the veteran submitted a medical 
opinion from Craig N. Bash, M.D., in August 2005, which 
appears to raise additional claims of entitlement to service-
connection, including for cataracts and hearing loss.  These 
matters are also referred to the RO for appropriate action.

The Board also points out that the veteran appealed the RO's 
March 2004 denial of entitlement to service connection for 
carpal tunnel syndrome.  The RO issued a Statement of the 
Case in June 2004, but the record before the Board does not 
indicate that the veteran has perfected that claim for 
appeal.  As such, that claim is not here before the Board for 
adjudication.

As for the veteran's representation, the Board notes that the 
veteran had been represented by an attorney, but that an 
attorney is no longer representing him.  The veteran had 
appointed a veterans' service organization as his 
representative in January 2005, but that organization 
declined to accept representation of the veteran.  
Consequently, the veteran does not currently have a 
representative.

The veteran presented additional evidence directly to the 
Board in January 2005 and in August 2005.  In September 2005, 
he submitted a waiver of RO consideration of the new evidence 
submitted in his appeal.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the issues addressed in this 
decision has been obtained by the RO.

2.  The residuals of a transsphenoidal hypophysectomy for a 
pituitary tumor resulted in severe disability as early as 
August 1993 based on the necessity of hormone replacement on 
a daily basis, high blood pressure, and sluggish mentality.

3.  At no time have residuals of a transsphenoidal 
hypophysectomy for a pituitary tumor resulted in pronounced 
disability.


4.  No symptomatology associated with residual pituitary 
tumor tissue results in impairment not contemplated by a 
service-connected disability rating currently assigned.

5.  The veteran's sinusitis has resulted in moderate 
disability with drainage and headaches.  He experiences four 
to five non-incapacitating symptom episodes annually.

6.  At no time has functional genitourinary loss or loss of 
use of a creative organ due to hypogonadism been 
demonstrated.

7.  At no time have residuals of diverticulitis with abscess, 
status-post resection of the sigmoid colon, resulted in 
frequent episodes of bowel disturbance with abdominal 
distress, peritoneal adhesions, or colitis.

8. Prior to July 8, 2003, the veteran experienced 
degenerative disc disease at C4-C6 with scoliosis productive 
of mild intervertebral disc syndrome.

9. As of July 8, 2003, the veteran has experienced 
degenerative disc disease at C4-C6 with scoliosis productive 
of minimal limitation of motion in his cervical spine with 
pain, weakness and radicular symptoms into his upper 
extremities.

10.  Prior to July 8, 2003, the veteran had symptoms 
compatible with lumbosacral strain with characteristic pain 
on motion.

11.  As of July 8, 2003, the veteran has experienced severe 
disability of the lumbar spine with marked limitation of 
forward bending, loss of lateral motion with osteoarthritic 
changes, and narrowing of joint spaces.

12.  At no time has the veteran experienced ankylosis of the 
thoracolumbar spine.

13.  At no time has the veteran's pes planus demonstrated 
more than mild disability.

14.  Prior to February 1997, the veteran had an average 
concentric contraction of 58 degrees in the left eye and 60 
degrees in the right eye.

15.  Subsequent to February 1997, the veteran has had visual 
field loss to approximately 45 degrees in each eye.

16.  There are no extraordinary factors associated with the 
service-connected disabilities addressed in this decision 
productive of an unusual disability picture such as to render 
application of the regular schedular provisions impractical.


CONCLUSIONS OF LAW

1.  Criteria for an initial rating of 60 percent for status-
post transsphenoidal hypophysectomy for a pituitary tumor 
have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1-4.16, 4.119, Diagnostic Codes 7915-7903 (1995).

2.  Criteria for a rating in excess of 60 percent for status-
post transsphenoidal hypophysectomy for a pituitary tumor 
prior have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1-4.16, 4.119, Diagnostic Codes 7915-7903 (1995); 
61 Fed. Reg. 20,446 (May 7, 1996), codified at 38 C.F.R. § 
4.119, Diagnostic Codes 7915-7903 (2004).

3.  Criteria for a separate rating for residual pituitary 
tumor tissue have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.14 (2004).

4.  Criteria for a 10 percent initial rating for sinusitis 
have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.16, 4.97, Diagnostic Codes 6510-6514 (2004).

5.  Criteria for a compensable initial rating for 
hypogonadism status-post pituitary tumor replacement or for 
special monthly compensation based on the loss of use of a 
creative organ have not been met.  38 U.S.C.A. §§ 1114(k), 
1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.115a, Diagnostic 
Code 7523 (1993), 4.115b, Diagnostic Code 7523 (2004).

6.  Criteria for a compensable initial rating for 
diverticulitis with abscess, status-post resection of the 
sigmoid colon, have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.114, Diagnostic Code 7327 
(2004).

7.  Criteria for an initial rating in excess of 10 percent 
for degenerative disc disease at C4-C6 with scoliosis have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
5290, 5293 (2002).

8.  Criteria for a rating higher than 20 percent for 
degenerative disc disease at C4-C6 with scoliosis have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-
4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5290, 
5293 (2004).

9. Criteria for an initial rating in excess of 10 percent for 
limitation of lumbar motion with scoliosis have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5292, 5295 (2002).

10.  Criteria for a 40 percent rating for limitation of 
lumbar motion with scoliosis have been met as of July 8, 
2003.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5292, 5295 
(2002).

11.  Criteria for a rating higher than 40 percent for 
limitation of lumbar motion with scoliosis have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5292, 5295 (2004).

12.  Criteria for a compensable initial rating for pes planus 
have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1-4.16, 4.71a, Diagnostic Code 5276 (2004).

13.  Criteria for an initial rating higher than 20 percent 
for bilateral visual field loss have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.84a, 
Diagnostic Code 6080 (2004).

14.  Criteria for a rating higher than 30 percent for 
bilateral visual field loss have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.84a, 4.1-4.16, Diagnostic 
Code 6080 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board points out at the outset of this decision that VA's 
General Counsel has held that, where a law or regulation 
changes during the pendency of a claim for an increased 
rating, VA should first determine whether the revised version 
is more favorable to the veteran.  In so doing, it may be 
necessary for VA to apply both the old and new versions of 
the regulation.  If the revised version of the regulation is 
more favorable, however, the retroactive reach of the new 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of the change.  VAOPGCPREC 3-2000 (Apr. 
10, 2000); See, too, 38 C.F.R. § 3.114.  

Additionally, it is the defined and consistently applied 
policy of VA to administer the law under a broad 
interpretation, consistent, however, with the facts shown in 
every case.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 4.3.

Status-post transsphenoidal hypophysectomy for a pituitary 
tumor/separate rating for residual pituitary tumor tissue

Service connection for the residuals of a transsphenoidal 
hypophysectomy for a pituitary tumor performed during the 
veteran's last period of active service was granted in a June 
1994 rating decision.  A 10 percent rating was originally 
assigned effective from August 27, 1993 (the day following 
the veteran's discharge from service) under 38 C.F.R. 
§ 4.119, Diagnostic Codes 7915-7903.  

At that time, Diagnostic Code 7915 provided that benign new 
growths of any specified part of the endocrine system were to 
be rated based on interference with endocrine functions using 
any applicable endocrine analogy.  Diagnostic Code 7903 
provided criteria for evaluating hypothyroidism in that a 10 
percent evaluation would be assigned upon a showing of 
moderate hypothyroidism with fatigability; a 30 percent 
evaluation would be assigned for moderately severe 
hypothyroidism with sluggish mentality and other indications 
of myxedema, and decreased levels of circulating thyroid 
hormones ("T4" and/or "T3" by specific assays); a 60 percent 
evaluation would be assigned for severe hypothyroidism, with 
symptoms indicative of "pronounced" hypothyroidism but 
somewhat less marked, and decreased levels of circulating 
thyroid hormones ("T4" and/or "T3" by specific assays); and, 
a 100 percent evaluation would be assigned upon a showing of 
pronounced hypothyroidism with a long history and slow pulse, 
decreased levels of circulating thyroid hormones ("T4" and/or 
"T3" by specific assays), sluggish mentality, sleepiness, and 
slow return of reflexes.  This diagnostic code also allowed 
for the assignment of a minimum rating of 10 percent when 
there was evidence of continuous medication required for 
control of hypothyroidism.

Using the above criteria, the RO, in a September 1994 rating 
decision, increased the veteran's initial evaluation for the 
removal of a pituitary gland tumor to 30 percent, indicating 
that one of the bases for this decision was that the veteran 
required hormone therapy.  The veteran, however, requested 
that an even higher initial evaluation be assigned, asserting 
that he experienced mental sluggishness as well.

Effective June 6, 1996, criteria for evaluation of the 
endocrine system were amended.  See 61 Fed. Reg. 20,446 (May 
7, 1996).  The provisions of Diagnostic Code 7903 were 
amended to allow for the assignment of a 10 percent rating 
upon a showing of hypothyroidism manifest by fatigability or 
continuous medication required for control of symptoms; a 30 
percent rating for fatigability, constipation, and mental 
sluggishness; a rating of 60 percent upon a showing of 
muscular weakness, mental disturbance, and weight gain; and, 
a 100 percent rating when there was evidence of cold 
intolerance, muscular weakness, cardiovascular involvement, 
mental disturbance (dementia, slowing of thought, 
depression), bradycardia, and sleepiness.

In an April 1997 rating decision, the RO increased the 
disability rating to 60 percent effective from April 17, 
1995, finding that the increase was appropriate because there 
was evidence of hypertension being first diagnosed on a VA 
treatment report dated April 17, 1995.  The veteran asserts 
that he had hypertension upon discharge from service and, as 
such, the higher rating should be effective as of August 27, 
1993, as opposed to April 1995.  Additionally, the veteran 
asserts that a 100 percent rating should be assigned as of 
August 27, 1993, based on his need for daily hormone therapy, 
his uncontrolled hypertension, and his mental disturbance 
which is manifest in his having difficulty calculating and 
performing mental tasks as quickly as he did before he 
developed the pituitary gland tumor.

First considering the period between August 1993 and April 
1995, the Board notes that the veteran's service medical 
records and post-service treatment records include blood 
pressure readings that may be considered elevated.  For 
example, in July 1993, the veteran's blood pressure reading 
was 143/87; in December 1994, it was 130/95; and, in February 
1995, it was 145/102.  It appears, however, that the first 
actual diagnosis of hypertension was on April 17, 1995.  
During that same period of time, the veteran required daily 
hormone therapy and struggled with mild intellectual 
impairment.  

In July 1993, a psychologist reported that the veteran would 
have permanent brain damage causing definite impairment in 
his social and industrial abilities.  Upon VA examination in 
January 1994, the veteran related that he was "doing well."  
In October 1994, the veteran's neurosurgeon reported that 
magnetic resonance imaging showed enhancing tissue consistent 
with either residual pituitary gland, residual tumor, or scar 
tissue.  Treatment records dated in 1994 and 1995 reflect the 
continuation of hormone therapy with no specific complaints.

In general, increased ratings cannot be assigned prior to the 
date that entitlement to the particular disability rating is 
shown.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o).  As 
indicated above, a rating of 60 percent under Diagnostic Code 
7903 prior to the change in criteria effective June 1996 
requires a showing of severe hypothyroidism with the same 
symptoms as pronounced disability, but less marked.  Using 
this criteria, the RO increased the veteran's rating to 60 
percent upon a finding of hypertension effective April 1995.  
It appears, however, that the only difference in treatment 
for the residuals of the veteran's pituitary gland tumor 
removal following April 1995 is the addition of medication to 
treat his high blood pressure, a symptom that was present 
before the diagnosis was made in April 1995.  

The Board points out that VA will handle cases affected by 
change in medical findings or diagnosis so as to produce the 
greatest degree of stability of disability evaluations 
consistent with the laws and regulations governing disability 
compensation and pension.  See 38 C.F.R. § 3.344(a).  Thus, 
when considering that the veteran's symptomatology has been 
essentially consistent since his discharge from service, the 
Board finds that the assignment of the more favorable 60 
percent evaluation should be assigned for the entire period 
in question.  The RO found, and the Board agrees, that the 
presence of high blood pressure coupled with the daily need 
for hormone replacement therapy and cognitive limitations 
equates to severe hypothyroidism under the rating criteria in 
effect prior to June 1996.  Consequently, when resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that an initial evaluation of 60 percent is appropriate for 
assignment and, to this extent, the veteran's request for a 
rating higher than 30 percent prior to April 1995 is granted.

As for a rating higher than 60 percent for all periods in 
question, the Board finds that criteria for a 100 percent 
rating have not been met on a schedular basis.  Specifically, 
the veteran's treatment records and examination reports made 
by VA examiners all reflect that the veteran is doing quite 
well for an individual who underwent a transsphenoidal 
hypophysectomy for a pituitary tumor.  A treatment report 
dated in 1995 indicated that the veteran had no cold 
intolerance; an August 1998 VA examination report showed the 
veteran to be well-controlled with medication with very 
minimal residual problems resulting from the removal of the 
pituitary adenoma; an October 1999 VA examination report 
showed the veteran denying any fatigability or headaches and 
there were no findings of neurologic, cardiovascular or 
gastrointestinal problems; in October 1999, the veteran was 
noted to be well-controlled with medication and doing fairly 
well with the demands of his job and other daily activities; 
and, in November 2003, a VA examiner reviewed the veteran's 
entire record and opined that with medication the veteran was 
not exhibiting symptoms consistent with hypothyroidism, that 
his T-4 levels had remained within a therapeutic range 
throughout his history of the disease, and that his albumin 
levels were normal.

Although the veteran must take daily hormone supplements and 
hydrocortisone to survive without a pituitary gland, has 
difficult-to-control hypertension, and has complaints of 
slowness in his thinking, he does not experience any cold 
intolerance, muscle weakness, dementia, bradycardia or 
sleepiness.  Although Dr. Bash referred to "heat/cold 
intolerance" in his August 2005 report, the symptoms that 
the veteran described to Dr. Bash in his August 2005 letter 
to the doctor appear to describe excessive sweating, rather 
than intolerance to cold.  The Board fully acknowledges that 
the veteran believes he is entitled to a 100 percent rating 
because of his mental disability, however, the Board finds 
that he is appropriately rated as 60 percent disabled due to 
the above-described residuals of his tumor removal and the 
separate ratings (including the 30 percent rating for an 
organic brain syndrome) for other disabilities that are 
secondary to the tumor removal.

As the RO has pointed out to the veteran, the evaluation of 
the same disability under various diagnoses is to be avoided.  
That is to say that the evaluation of the same manifestation 
under different diagnoses, a practice known as 
"pyramiding," is to be avoided.  See 38 C.F.R. § 4.14.  
Although the veteran has asserted that the two ratings were 
completely different, the Board finds that to increase the 
general rating for the residuals of the veteran's tumor 
removal based on his contention that he has difficulty with 
intellectual functions such as counting would encroach on the 
area being rated under criteria for an organic brain syndrome 
and would, in fact, be pyramiding of ratings.  Similarly, the 
60 percent rating is based on symptoms of severe 
hypothyroidism, including high blood pressure, weight gain, 
and thirst; thus, Dr. Bash's suggestion that separate 
compensable ratings be assigned for these symptoms would be 
prohibited by 38 C.F.R. § 4.14.  That said, the Board finds 
that rating criteria for a 100 percent evaluation under 
Diagnostic Codes 7903 and 7915 have not been met and the 
veteran's request for a rating higher than 60 percent is 
denied for all time periods on a schedular basis. 

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, 
in exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."

The veteran does not assert that the residuals of his 
pituitary tumor removal alone require frequent periods of 
hospitalization or otherwise markedly interfere with his 
employment so as to make application of the regular schedular 
criteria impractical.  He has not identified any specific 
factors which may be considered to be exceptional or unusual 
in light of VA's schedule of ratings; the Board has been 
similarly unsuccessful.  Specifically, the veteran has not 
required frequent periods of hospitalization for the 
residuals of his tumor and its removal and his treatment 
records are void of any finding of exceptional limitation 
beyond that contemplated by the schedule of ratings.  The 
Board does not doubt that the limitations due to mental 
sluggishness caused by his hypophysectomy have an adverse 
impact on employability; however, loss of industrial capacity 
is the principal factor in assigning schedular disability 
ratings.  See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Thus, it appears that the veteran has lost sight of the 
meaning of being 100 percent disabled in his quest for a 
higher rating, as he maintains employment without missing 
many days from work, albeit he is now in a position that 
requires less intellect than those he held prior to the 
pituitary gland tumor being found.  Consequently, after 
considering all evidence and all arguments put forward by the 
veteran, the Board finds that the 60 percent evaluation 
assigned adequately reflects the clinically established 
impairment experienced by the veteran and a higher rating is 
also denied on an extra-schedular basis.  Additionally, there 
is no evidence showing a need for staged rating.

With regard to the veteran's request for a separate rating 
for residual pituitary tumor tissue, he asserts that a rating 
should be assigned based upon the notion that residual tissue 
poses a threat to his health.  The Board points out that "the 
rating schedule may not be employed as a vehicle for 
compensating a claimant twice (or more) for the same 
symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
See Brady v. Brown, 4 Vet. App. 203, 206 (1993); 38 C.F.R. § 
4.14.  With this in mind, the Board finds that the existence 
of residual tissue -- if that is what in fact was found upon 
testing -- is not in and of itself a disability.  
Specifically, the basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life, including employment.  See 
38 C.F.R. § 4.10.  Without a showing of actual functional 
limitation, the fact of the existence of this tissue, alone, 
is not a basis upon which to assign a separate disability 
rating.  Consequently, the veteran's request for a separate 
rating for residual pituitary tumor tissue is denied.

Sinusitis

The Board notes that during the pendency of this appeal, 
effective October 7, 1996, VA revised criteria for rating the 
respiratory system, including diseases of the nose and 
throat.  See 61 Fed. Reg. 46,727 (1996).  The changes in 
criteria were considered by the RO in its April 1997 
Supplemental Statement of the Case.  As such, application of 
the amended criteria by the Board will not result in any 
prejudice the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  

Prior to the above-referenced regulatory change, chronic 
pansinusitis, ethmoid sinusitis, frontal sinusitis and 
maxillary sinusitis were evaluated under 38 C.F.R. § 4.97, 
Diagnostic Code 6514, as chronic sphenoid sinusitis 
(hereinafter "old" criteria).  Under the old criteria, 
chronic sphenoid sinusitis warranted a zero percent 
evaluation when there were x-ray manifestations only, and 
symptoms were mild or occasional; a 10 percent rating was 
warranted when there were moderate symptoms with discharge or 
crusting or scabbing and infrequent headaches.

Under the amended criteria, a compensable (10 percent) rating 
is warranted when there are one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or three to six non- 
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 
note to Diagnostic Code 6514 indicates that an incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.

The record reflects that in November 1994, the 
otolaryngologist who performed preparatory surgery just prior 
to the surgical removal of the veteran's pituitary adenoma 
reported that the veteran had been experiencing chronic 
sinusitis for at least the last eight to ten years, that his 
principal problems were drainage, nasal blockage, and 
moderate to severe headaches.  The headaches prior to surgery 
were described as lasting from several hours to several days 
and as being severe enough to interfere with normal daily 
work activities; they were described as occurring less 
frequently after the surgery, but with more intensity.  This 
specialist also opined that the veteran's periodic use of 
antibiotics, described as two to three times per year for two 
to four weeks at a time, would be indefinite.

Upon VA examination in December 1995, however, the veteran's 
sinuses were found to be normal.  At an August 1998 VA 
examination, the veteran reported having allergy problems 
associated with grasses in the spring that were usually 
controlled with over-the-counter medication, with his last 
sinus infection occurring two years prior.  At a July 2003 VA 
examination, the veteran complained of four to five episodes 
annually of sneezing, teary eyes and headaches without 
purulent discharge.  At this most recent examination, the 
veteran was found to have mild deviation of the septum with 
mild bilateral turbinate hypertrophy but no obstruction.  
Notably, there was no erythema or discharge.  The veteran 
related that his last severe sinus infection had been about 
two years prior to the examination and the examiner diagnosed 
chronic sinusitis with mild nasal septum deviation.

Treatment records include complaints of periodic nasal 
drainage and treatment with use of nasal sprays and 
antibiotics for short periods of time.  The veteran has also 
been treated for migraine headaches associated with his 
history of a pituitary tumor, as opposed to his sinusitis.  
Treatment records do not include complaints of crusting or 
purulent discharge.

Given the evidence as outlined above and resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that the veteran's symptoms more nearly approximate moderate 
sinusitis under the old rating criteria, such that a 10 
percent initial rating is supported.  The veteran does not 
have crusting or scabbing, but he does have some discharge.  
Also, although not all of the veteran's headaches are 
attributable to his sinus problems, it is fair to assume that 
some of them are due to sinusitis, in light of the report 
from the otolaryngologist who performed surgery on the 
veteran as well as the coupling of complaints of headaches 
with complaints of stuffiness and drainage in the treatment 
records.  A higher evaluation, however, is not warranted on a 
schedular basis as there is no evidence of incapacitating 
episodes, more than six non-incapacitating symptom episodes 
or additional symptomatology reflective of severe sinusitis.  
Accordingly, an initial rating of 10 percent, and no higher, 
for sinusitis is granted.

The potential application of other various provisions of 
Title 38 of the Code of Federal Regulations has been 
considered, whether or not they were raised by the veteran, 
as required by the holding of the Court in Schafrath v. 
Derwinski, 589, 593 (1991).  The veteran has submitted no 
evidence showing that his service-connected sinusitis 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluation.  As 
such, the Board denies assignment of a rating higher than 10 
percent on an extra-schedular basis.  Additionally, there is 
no evidence showing a need for staged rating.

Hypogonadism

The veteran's hypoganadism, secondary to his pituitary 
adenoma, is rated noncompensable under 38 C.F.R. § 4.115b, 
Diagnostic Code 7523.  A noncompensable rating is assigned 
when there is complete atrophy of one testes and a 20 percent 
evaluation is assigned when there is evidence of complete 
atrophy of both testes.  It is important to note that during 
the pendency of the veteran's appeal, criteria for rating 
genitourinary disorders were amended, but criteria listed at 
Diagnostic Code 7523 were not affected.  As such, a 
compensable rating under Diagnostic Code 7523 requires 
evidence of complete atrophy of both testes.

The clinical evidence of record includes a January 1994 
report of VA examination of the genitalia which revealed 
normal testicles.  The veteran reported a normal libido and 
sex life; he also described having a normal sex life at the 
time of an August 1998 VA examination and at a July 2003 VA 
examination.  In fact, it has been noted that the veteran 
does not have difficulty with erections or penetration.  

Treatment records reveal that the veteran requires daily 
testosterone as part of his hormone therapy following the 
removal of his pituitary gland.  There are no complaints or 
objective findings, however, attributable to hypogonadism.  
Additionally, there is no medical evidence whatsoever of a 
loss of use of the penis.

Given the evidence as outlined above and the complete absence 
of any objective evidence of residual disability associated 
with hypogonadism, the Board finds that a compensable 
evaluation is not warranted.  Additionally, entitlement to 
special monthly compensation based on the loss of use of a 
creative organ under the provisions of 38 U.S.C.A. § 1114(k) 
and 38 C.F.R. § 3.350 have not been met as there is no 
suggestion in the clinical record or otherwise that the 
veteran has lost use of his creative organ.

The potential application of other various provisions of 
Title 38 of the Code of Federal Regulations has been 
considered whether or not they were raised by the veteran.  
The veteran has submitted no evidence showing that his 
service-connected hypogonadism markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluation.  As such, the Board denies 
assignment of a higher rating on an extra-schedular basis.  
Additionally, there is no evidence showing a need for staged 
rating.

Diverticulitis

A diverticular abscess was diagnosed during service and 
surgery was performed to include resection of the sigmoid 
colon.  Residuals of this procedure have been evaluated as 
noncompensable under 38 C.F.R. § 4.114, Diagnostic Code 7327.  
Diagnostic Code 7327 calls for diverticulitis to be rated as 
either irritable colon syndrome, peritoneal adhesions, or 
colitis, depending on the predominant disability picture.  
Accordingly, Diagnostic Code 7319 was consulted as it appears 
to most closely relate to the complaints put forward by the 
veteran of periodic constipation.  This diagnostic code 
allows for the assignment of a noncompensable evaluation when 
there is evidence of mild disturbances of the bowel function 
with occasional episodes of abdominal distress; a 10 percent 
evaluation for moderate symptoms with frequent episodes of 
bowel disturbance and abdominal distress; and, a 30 percent 
evaluation is assigned when there is evidence of severe 
symptoms of diarrhea or alternating diarrhea and constipation 
with more or less constant abdominal distress.

Treatment records and VA examination reports reveal no 
significant complaints or objective findings pertaining to a 
gastrointestinal disability.  The veteran has complaints of 
occasional constipation, but has not described any type of 
frequent bowel disturbances or abdominal distress.  He 
appears to be requesting the assignment of a compensable 
evaluation based on symptoms of constipation, diarrhea and 
abdominal distress during service and prior to surgical 
intervention as well as his belief that his diverticulitis 
should have been caught earlier with the possibility of 
avoiding surgery.

Following a complete review of the record evidence, the Board 
finds that criteria for a compensable evaluation have not 
been met as the residuals documented in the medical record 
cannot be characterized as more than mild.  The veteran's 
complaints prior to the in-service surgical intervention are 
not for consideration and a rating cannot be based upon those 
symptoms.  Additionally, the veteran's dissatisfaction with 
medical treatment during service cannot be considered as a 
factor in determining the appropriate rating to be assigned.  
Accordingly, the request for a compensable evaluation for 
diverticulitis with abscess is denied.

The potential application of other various provisions of 
Title 38 of the Code of Federal Regulations has been 
considered whether or not they were raised by the veteran.  
The veteran has submitted no evidence showing that his 
service-connected status-post diverticulitis with abscess 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluation.  As 
such, the Board denies assignment of a higher rating on an 
extra-schedular basis.  Additionally, there is no evidence 
showing a need for staged rating.

Cervical Spine Disorder

The Board notes that during the pendency of this appeal, VA 
revised criteria for rating the musculoskeletal system.  The 
changes in criteria were considered by the RO and, as such, 
application of the amended criteria by the Board will not 
result in any prejudice the veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

The veteran's degenerative disc disease at C4-C6 with 
scoliosis has been evaluated as 10 percent disabling for the 
period prior to July 8, 2003, and 20 percent disabling as of 
July 8, 2003.  The rating was originally assigned under 38 
C.F.R. § 4.71a, Diagnostic Code 5293, for intervertebral disc 
syndrome.  

At the time the veteran filed his claim, Diagnostic Code 5293 
called for the assignment of a 60 percent disability 
evaluation when there was evidence of pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy and characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief; a 40 percent evaluation 
was for assignment when the evidence showed severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief; a 20 percent evaluation was for 
assignment for moderate intervertebral disc syndrome with 
recurring attacks; and, a 10 percent evaluation was for 
assignment when there was evidence of only mild 
intervertebral disc syndrome.

During the course of this appeal, the schedular criteria for 
rating intervertebral disc syndrome were amended.  See 67 
Fed. Reg. 54345-54349 (August 22, 2002) (effective September 
23, 2002), codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003).  Under the schedular requirements which became 
effective on September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) began being evaluated 
based upon either the total duration of incapacitating 
episodes over the past twelve months or a combination of 
separate evaluations of chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities under Section 4.25, whichever method resulted in 
the higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, effective September 23, 2002.  Specifically, 10 
percent evaluation is assigned when there is evidence of 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past twelve 
months; a 20 percent evaluation is assigned when there is 
evidence of incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past twelve months; a 40 percent evaluation is assigned when 
there is evidence of incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past twelve months; and, a 60 percent evaluation 
is assigned when there is evidence of incapacitating episodes 
having a total duration of at least six weeks during the past 
twelve months.    

For purposes of evaluations under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  See 38 C.F.R. § 4.71a, 
Note 1 following Diagnostic Code 5293, effective September 
23, 2002.  With regard to evaluations on the basis of chronic 
manifestations, orthopedic disabilities are evaluated using 
the rating criteria for the most appropriate orthopedic 
diagnostic code or codes; neurologic disabilities are 
evaluated separately using the rating criteria for the most 
appropriate neurologic diagnostic code or codes.  See 38 
C.F.R. § 4.71a, Note 2 following Diagnostic Code 5293, 
effective September 23, 2002.  If intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
each segment is evaluated on the basis of chronic orthopedic 
and neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  See 38 C.F.R. § 4.71a, Note 3 following Diagnostic 
Code 5293, effective September 23, 2002.  

Additionally, effective September 26, 2003, all rating 
criteria applicable to the diseases and injuries of the spine 
under 38 C.F.R. § 4.71a were amended, including criteria for 
rating intervertebral disc syndrome.  See 68 Fed. Reg. 51. 
454 (August 27, 2003) codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2004).  The amendment changed 
the diagnostic code numbers used for all spine disabilities 
and instituted the use of a general rating formula for 
diseases and injuries of the spine for the new Diagnostic 
Codes 5235 to 5243 unless 5243 is evaluated under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes as outlined above under the 
discussion of Diagnostic Code 5293 (Intervertebral Disc 
Syndrome is redesignated as Diagnostic Code 5243).  

The general rating formula is as follows: 


With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or 
disease:

Unfavorable ankylosis of the entire spine 
.....................100

Unfavorable ankylosis of the entire 
thoracolumbar spine......50

Unfavorable ankylosis of the entire cervical 
spine; or
forward flexion of the thoracolumbar spine 30 
degrees or 
less; or favorable ankylosis of the entire 
thoracolumbar
spine..................................................................40

Forward flexion of the cervical spine 15 
degrees or less;
or, favorable ankylosis of the entire cervical 
spine............30

Forward flexion of the thoracolumbar spine 
greater than 
30 degrees but not greater than 60 degrees; 
or, forward
flexion of the cervical spine greater than 15 
degrees but not
greater than 30 degrees; or, the combined 
range of motion
of the thoracolumbar spine not greater than 
120 degrees; or,
the combined range of motion of the cervical 
spine not
greater than 170 degrees; or, muscle spasm or 
guarding
severe enough to result in an abnormal gait or 
abnormal
spinal contour such as scoliosis, reversed 
lordosis, or
abnormal kyphosis...................................................20

Forward flexion of the thoracolumbar spine 
greater
than 60 degrees but not greater than 85 
degrees; or,
forward flexion of the cervical spine greater 
than 30
degrees but not greater than 40 degrees; or, 
combined
range of motion of the thoracolumbar spine 
greater than
120 degrees but not greater than 235 degrees; 
or, 
combined range of motion of the cervical spine 
greater
than 170 degrees but not greater than 335 
degrees; or,
muscle spasm, guarding, or localized 
tenderness not
resulting in abnormal gait or abnormal spinal 
contour; or,
vertebral body fracture with loss of 50 
percent or 
more of the height...................................................10

Finally, the Board notes that 38 C.F.R. §§ 4.40 and 4.45 
require the Board to consider a veteran's pain, swelling, 
weakness, and excess fatigability when determining the 
appropriate evaluation for a disability using the limitation 
of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. 
App. 7, 10 (1996).  The United States Court of Appeals for 
Veterans Claims (Court) interpreted these regulations in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), and held that all 
complaints of pain, fatigability, etc., shall be considered 
when put forth by a veteran.  In accordance therewith, and in 
accordance with 38 C.F.R. § 4.59, which requires 
consideration of painful motion with any form of arthritis, 
the veteran's reports of pain have been considered in 
conjunction with the Board's review of the limitation of 
motion diagnostic codes.

The Board points out that the veteran's disability evaluation 
for cervical spine disability was increased to 20 percent in 
an August 2003 rating decision effective July 8, 2003, due to 
findings of radicular symptoms.  This increase was assigned 
under 38 C.F.R. § 4.124a, Diagnostic Code 8710, which allows 
for the assignment of a 20 percent rating when there is 
evidence of neuralgia with mild symptoms of incomplete 
paralysis of the upper radicular group (fifth and sixth 
cervicals) of the dominant arm.  A higher rating of 40 
percent is assigned when there is moderate incomplete 
paralysis; 50 percent is assigned when there is severe 
incomplete paralysis; and, a 70 percent rating is assigned 
when there is evidence of complete paralysis of the dominant 
shoulder and elbow.

The veteran asserts that he experiences limitation of motion 
in his neck with pain radiating into his shoulders.  He has 
occasionally related having headaches in association with his 
neck pain, but his headaches have primarily been attributed 
to his status-post hypophysectomy and sinusitis.

The veteran underwent VA examination in January 1994 and 
complained of minimal stiffness and tightness in his neck as 
well as vague slight tingling in his left hand.  X-rays 
conducted at that time showed degenerative disc disease at 
C4-C6 and minor scoliosis.  No tightness was shown upon 
examination of the cervical spine and he maintained forward 
flexion and backward extension to 30 degrees, left lateral 
flexion to 35 degrees, right lateral flexion to 40 degrees, 
and rotation to both sides of 55 degrees.  There was minor 
crepitation upon range of motion testing.
 
The veteran's private chiropractor reported in August 1994 
that the veteran experienced remarkable tenderness.  
Treatment records only show periodic complaints of neck and 
shoulder pain.  

The veteran underwent another VA examination in October 1999.  
At this time, he showed improved cervical motion from that 
demonstrated in January 1994.  Specifically, the veteran was 
found to have forward flexion to 60 degrees and backward 
extension to 40 degrees, rotation to the left to 70 degrees 
and to the right to 58 degrees.  Again, he was determined to 
have degenerative disc disease causing pain and decreased 
range of motion.

The veteran's private chiropractor reported in March 2001 
that he had treated the veteran since 1999 for muscle spasm, 
limited range of motion, numbness into the right leg, a 
painful right shoulder, and a burning sensation at the base 
of the skull, neck, back, and occasionally into both arms.  
The chiropractor opined that the veteran's prognosis was not 
good due to the degenerative nature of his problems.

In July 2003, the veteran underwent VA examination and 
complained of pain in his neck and shoulders on the level of 
three or four on a scale of one to ten with ten being the 
worst possible pain.  He related having occasional muscle 
spasm in the cervical spine area with flare-ups of pain five 
to six times per week lasting several hours.  The veteran 
asserted that he did not generally miss any work as a result 
of his neck and shoulder pain and had recently experienced 
some relief in his shoulder pain following an ulnar nerve 
release in the right arm.  A computerized tomography (CT) 
scan was performed and showed mild disc degeneration and 
spondylosis which could possibly encroach on the vertebral 
canal.  Upon examination, the veteran was noted to have some 
scoliosis with muscles intact.  He was again found to have 
degenerative disc disease at C4-C6 with scoliosis, chronic 
pain, weakness, stiffness and radicular symptoms with 
radiation of pain into his shoulder. 

At the time the veteran filed his claim, he complained of 
only mild symptoms and was determined to have only minor 
limitation of motion and minor crepitation.  Thus, the Board 
finds that the initial rating of 10 percent for mild 
intervertebral disc syndrome is appropriate as there was no 
suggestion in the evidence of moderate symptoms with 
recurring attacks.  At no time prior to July 8, 2003 have 
there been objective findings of moderate symptoms.  
Additionally, the veteran has never described having any 
incapacitating symptom episodes.

The Board points out that the first indication of any 
possible radicular symptoms is the report of the veteran's 
chiropractor in March 2001 describing a burning sensation at 
the base of the skull and occasionally into both arms.  This 
report, however, does not include a diagnosis of neuralgia or 
any other neurologic condition.  It does, however, suggest 
that the veteran can expect a decline in his health due to 
the degenerative nature of his problems.

At the time of the July 8, 2003 examination, the veteran's 
complaints of cervical spine problems had increased 
suggesting a more severe disability picture than previously 
presented.  The objective findings remain similar to previous 
examinations, but there is the addition of the finding of 
radicular symptoms into the arms.  The motion in his neck is 
not described as having decreased and it does not appear that 
his cervical spine motion was limited to flexion between 15 
and 30 degrees.  There is absolutely no finding of paralysis 
in the upper extremities, complete or incomplete.

Given the evidence as outlined above, the Board agrees with 
the RO that there has been an increase in symptomatology with 
respect to the cervical spine disorder and that a rating of 
20 percent is appropriate as of the date the increase in 
symptoms is shown, July 8, 2003.  Although there is no 
evidence of paralysis, the Board appreciates the RO's 
generous stretch in resolving reasonable doubt in the 
veteran's favor with it's assignment of a 20 percent rating 
under Diagnostic Code 8710 based on the veteran's complaints, 
the x-ray evidence showing the possibility for encroachment 
on the vertebral canal, and the finding of radicular symptoms 
based on subjective complaints.  A higher rating under this 
diagnostic code, however, would not be appropriate absent 
objective findings of paralysis.

In the alternative, absent a showing of incomplete paralysis, 
the Board finds that assignment of a 20 percent rating under 
the new Diagnostic Code 5243 based on painful limitation of 
motion would also be appropriate, however, the effective date 
for an increase under the new regulations would be the 
effective date of the change in regulation which is 
subsequent to July 2003.  As such, it would be more 
beneficial to the veteran to assign the 20 percent rating 
under Diagnostic Code 8710, as the RO did, which was in 
effect at the time of the July 2003 examination showing 
increased disability.  

It is important to also consider whether a rating higher than 
20 percent would be appropriate for assignment after the new 
spine regulations became effective.  As such, following a 
complete review of the record evidence, the Board finds that 
a rating higher than 20 percent is not for assignment because 
the limited motion in the cervical spine does not technically 
meet the criteria for the 20 percent evaluation, but the 
Board finds that when considering the veteran's continued 
pain and weakness in the cervical spine and upper extremities 
and resolving all reasonable doubt in his favor, the 20 
percent evaluation should be assigned.  This assignment takes 
into account all factors that go hand-in-hand with the actual 
limitation of motion as is required by 38 C.F.R. §§ 4.40, 
4.45 and 4.59, thus allowing for the assignment of a 20 
percent rating without meeting the specified limitation of 
motion.  Consequently, the next higher rating based on 
painful limitation of motion is not available for assignment.

The potential application of other various provisions of 
Title 38 of the Code of Federal Regulations has been 
considered whether or not they were raised by the veteran.  
The veteran has submitted no evidence showing that his 
service-connected cervical spine disability markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation.  As 
such, the Board denies assignment of a higher rating on an 
extra-schedular basis.  Additionally, staged ratings are 
appropriate as outlined above.

Lumbar Spine

As noted above, VA revised criteria for rating the 
musculoskeletal system during the pendency of this appeal.  
The changes in criteria were considered by the RO and, as 
such, application of the amended criteria by the Board will 
not result in any prejudice the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

The veteran's limitation of lumbar spine motion with 
scoliosis was initially assigned a 10 percent rating under 38 
C.F.R. § 4.71a, Diagnostic Code 5295.  This diagnostic code 
was used to rate the veteran's disability by analogy as there 
was not a diagnostic code that set forth criteria for 
assigning disability evaluations for the exact disability 
suffered by the veteran.  The Board notes that when an 
unlisted condition is encountered, it is permissible to rate 
that condition under a closely related disease or injury in 
which not only the functions affected, but the anatomical 
localization and symptomatology, are closely analogous.  See 
38 C.F.R. § 4.20.  When an unlisted disease, injury, or 
residual condition is encountered, requiring rating by 
analogy, the diagnostic code number will be "built-up" by 
using the first two digits of that part of the rating 
schedule which most closely identifies the part, or system, 
of the body involved and adding "99" for the unlisted 
condition.  See 38 C.F.R. § 4.27.

At the time the veteran filed his claim, Diagnostic Code 5295 
allowed for the assignment of a 10 percent rating for 
lumbosacral strain with characteristic pain on motion.  A 
higher rating of 20 percent was for assignment upon a showing 
of muscle spasm on extreme forward bending, loss of 
unilateral lateral spine motion in a standing position.  The 
highest rating available under Diagnostic Code 5295 of 40 
percent required a showing of severe disability with listing 
of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing of irregularity of joint spaces, or 
some of the above with abnormal mobility on forced motion.


As set out above, effective September 26, 2003, all rating 
criteria applicable to the diseases and injuries of the spine 
under 38 C.F.R. § 4.71a were amended, including criteria for 
rating lumbosacral strain.  The general rating formula is as 
set out in the above section addressing the veteran's 
cervical spine disability.  

The veteran underwent VA examination in January 1994 and 
complained of some episodes of low back pain.  Upon 
examination, he had forward flexion to 75 degrees, backward 
extension to 25 degrees, left lateral flexion to 30 degrees, 
right lateral flexion to 40 degrees, rotation to the left of 
30 degrees and rotation to the right of 35 degrees; there was 
no objective evidence of pain on motion.  X-rays revealed 
minor scoliosis and early disc space thinning in the 
lumbosacral joint.  

The veteran again underwent VA examination in October 1999 
and complained of tenderness in the lower lumbar area; he 
described some paresthesia radiating to the lower extremity 
with occasional numbness, but there were no findings of 
neurologic deficit.  He maintained 90 degrees of flexion, 10 
degrees of backward extension, 20 degrees of flexion to the 
left and 25 degrees of flexion to the right.  X-rays revealed 
five degrees of right scoliosis and slight narrowing of the 
L4-L5 and L5-S1 disc spaces.  As such, the examiner diagnosed 
degenerative disc disease of the lumbar spine causing pain 
and decreased motion.

The veteran has participated in private chiropractic 
treatment for muscle spasm, limitation motion, a burning 
sensation in his lower back, and right lower extremity 
numbness since July 1999; this information was taken from a 
report of the veteran's chiropractor dated in March 2001 and 
there is no reference to what time frame each symptom began 
and/or was treated.  Treatment records reveal that the 
veteran has presented for medical treatment periodically with 
complaints of low back pain.  He does not require the use of 
a cane or any other assistive device.

Upon VA examination in July 2003, the veteran complained of 
lower back pain on a daily basis on the level of three to 
four on a scale of one to ten with ten being the worst 
possible pain.  He related that he had been working as a card 
dealer at a casino for two years and had to stand for the 
majority of his shift.  As a consequence, he had been 
experiencing an increase in back pain with weakness, 
stiffness and occasional tingling into his thigh.  The 
veteran stated that he did not have any unsteadiness, 
occasionally wore a brace, and had only experienced one major 
symptom episode that had kept him home from work for two 
weeks the previous year.  Upon examination, he had 
paraspinous tenderness with a positive straight leg raise and 
symmetrical musculature.  He had forward flexion to 20 
degrees, backward extension to only 8 degrees, right flexion 
to 6 degrees, left flexion to 10 degrees, and bilateral 
rotation to 10 degrees.  The veteran was determined to have 
lumbar spine scoliosis and degenerative disc disease with 
chronic pain, stiffness, weakness and radicular symptoms.

Given the evidence as outlined above, the Board finds that 
for the majority of time throughout the course of this 
appeal, the veteran has maintained a good range of motion in 
his lower back with minimal complaints of pain.  Thus, the 
assignment of an initial 10 percent rating for lumbosacral 
strain with characteristic pain on motion reflects the 
disability picture as presented upon initial rating and until 
more severe limitation was found in 2003.  A higher initial 
rating of 20 percent cannot be assigned as there is no 
evidence of muscle spasm on extreme forward bending and/or 
loss of unilateral lateral spine motion in a standing 
position at any time prior to the July 2003 VA examination.  
The Board fully acknowledges that the veteran's chiropractor 
reported in March 2001 that he had been treating the veteran 
for muscle spasm since July 1999, however, this report does 
not give any specifics as to whether the muscle spasm was in 
the lumbar spine, the cervical spine, and/or the extremities 
and there are no treatment records reflecting symptoms 
compatible with criteria necessary for assignment of an 
initial rating higher than 10 percent.

The October 1999 VA examination report includes the first 
complaint of some radicular type symptoms, but there were no 
objective findings.  As discussed above, the report of the 
veteran's chiropractor noted generally complaints of burning 
in the spine and right leg numbness, but did not give any 
specific information as to whether there were objective 
findings of neurologic involvement.  It was not until the 
July 8, 2003 VA examination that there were specific findings 
of radicular symptoms.  As such, the Board finds that a 
rating of 40 percent under Diagnostic Code 5295 should be 
assigned as of the date of the increase in symptoms was 
objectively reported.  Specifically, as of July 8, 2003, 
there is evidence of severe disability of the lumbar spine 
with marked limitation of forward bending, loss of lateral 
motion with osteoarthritic changes, and narrowing of joint 
spaces.  A rating higher than 40 percent is not available 
under the regulations in effect prior to September 2003 as 
there is no evidence of unfavorable ankylosis of the spine so 
as to allow for a higher rating under Diagnostic Code 5289 
nor is there evidence of pronounced intervertebral disc 
syndrome or incapacitating symptom episodes having a total 
duration of at least six weeks.  Accordingly, a rating of 40 
percent is granted as of July 8, 2003, for the veteran's 
lumbar spine disorder.

As pointed out above, the RO had granted the veteran a 40 
percent rating as of the change in rating criteria effective 
September 2003.  The Board has granted the 40 percent rating 
under the older regulations and must now determine if an even 
higher evaluation is available for assignment as of September 
2003.  Under the current regulations, there must be a showing 
of unfavorable ankylosis of the entire thoracolumbar spine in 
order for a 50 percent rating to be assigned.  As addressed 
above, there is no evidence of ankylosis of the lumbar spine.  
As such, a rating higher than 40 percent cannot be assigned 
and the veteran's request for an increased rating must be 
denied on a schedular basis.

As discussed above, the VA schedule of ratings will apply 
unless there are exceptional or unusual factors which would 
render application of the schedule impractical.  Again, the 
veteran does not assert that he is totally unemployable 
because of his service-connected back disability and he has 
not identified any specific factors which may be considered 
to be exceptional or unusual in light of VA's schedule of 
ratings.  He has not required frequent periods of 
hospitalization for his lumbar spine disability and his 
treatment records are void of any finding of exceptional 
limitation beyond that contemplated by the schedule of 
ratings.  Yes, the veteran states that his back pain 
increases with the standing that is required of his 
employment, but that complaint and all over evidence of 
disability is encompassed in the assignment of a 40 percent 
schedular rating.  Accordingly, a rating higher than 40 
percent is also denied on an extra-schedular basis.  Staged 
ratings are appropriate as set out above.

Pes planus

The veteran's bilateral pes planus has been evaluated as 
noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 5276.  
This diagnostic code allows for the assignment of a 
noncompensable evaluation for mildly flat feet with symptoms 
relieved by the use of built-up shoes or arch supports.  A 
compensable evaluation of 10 percent may be assigned upon a 
showing of weight-bearing lines over or medial to the great 
toe, inward bowing of the tendo-achilles, and pain on 
manipulation and use of the feet.

The evidence of record reveals that the veteran complains of 
bilateral foot pain with extended periods of standing.  It is 
noted that he has been and is currently employed in a 
position that requires him to stand for the majority of his 
work shift.  He does not relate wearing orthopedic shoes or 
inserts, but asserts that he buys "good" shoes.

X-rays taken throughout the course of this appeal do not 
reflect any defect.  Examinations do not show inward bowing 
of the tendo-achilles or that the weight-bearing lines are 
over or medial to the great toe.  The veteran does, however, 
have a slight downward fall of the medial arch bilaterally 
compatible with second degree pes planus.  The veteran's gait 
has continuously been described as normal and there have been 
no findings of vascular changes.

Given the evidence as outlined above, the Board finds that 
the noncompensable evaluation currently assigned for 
bilateral pes planus most closely approximates the disability 
picture presented throughout the course of this appeal.  
Absent objective findings to show that the veteran has 
moderate pes planus, such as weight-bearing lines over or 
medial to the great toe, his request for a compensable 
evaluation must be denied on a schedular basis.

The potential application of other various provisions of 
Title 38 of the Code of Federal Regulations has been 
considered whether or not they were raised by the veteran.  
The veteran has submitted no evidence showing that his 
service-connected pes planus markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluation.  As such, the Board denies 
assignment of a higher rating on an extra-schedular basis.  
Additionally, there is no evidence showing a need for staged 
rating.

Visual Field Loss

An optometric examination conducted during service 
demonstrated lateral visual field deficits felt to be 
associated with the veteran's pituitary neoplasm.  As such, 
service connection for this disability was granted and a 20 
percent initial rating was assigned using criteria of 38 
C.F.R. § 4.84a, Diagnostic Code DC 6080 (impairment of field 
of vision).  Effective February 4, 1997, a higher rating of 
30 percent was assigned.  The veteran requests both a higher 
initial rating and a rating higher than 30 percent for his 
loss of vision.

Under Diagnostic Code 6080, concentric contraction of the 
visual field of two eyes to 60 degrees but not to 45 degrees 
is rated as 20 percent disabling; contraction of the visual 
field of two eyes to 45 degrees but not to 30 degrees is 
rated as 30 percent disabling; contraction of the visual 
field of two eyes to 30 degrees but not to 15 degrees is 
rated as 50 percent disabling.  A rating of 30 percent may 
also be assigned under Diagnostic Code 6080 when there is 
evidence of homonymous hemianopsia.

38 C.F.R. § 4.76a sets forth the method of determining the 
loss of field of vision.  Specifically, the extent of 
contraction of visual field in each eye is determined by 
recording the extent of the remaining visual fields in each 
of the eight 45 degree principal meridians.  The number of 
degrees lost is determined at each meridian by subtracting 
the remaining degrees from the normal visual fields given in 
Table III.  The degrees lost are then added together to 
determine total degrees lost and this number is subtracted 
from 500 with the difference representing the total remaining 
degrees of visual field; the difference divided by eight 
represents the average contraction for rating purposes.

Under Table III of § 4.76a, the normal visual field extent at 
the 8 principal meridians, in degrees, is: Temporally: 85; 
down temporally: 85; down: 65; down nasally: 50; nasally: 60; 
up nasally: 55; up: 45; up temporally: 55.  The total is 500 
degrees. 

Application of the above to the findings from a January 1994 
VA examination resulted in an average concentric contraction 
of 58 degrees in the left eye and 60 degrees in the right 
eye.  These findings warranted a 20 percent rating under 
Diagnostic Code 6080.  There is no evidence in the record to 
show that a higher rating should be assigned prior to 
February 1997 as there are no treatment records and/or 
examination reports reflecting a more severe visual field 
loss nor is there evidence of homonymous hemianopsia.

Findings from VA examinations of the eyes completed in 
November 1998 include evidence of a more severe visual field 
loss than was shown in January 1994.  Specifically, the 
average concentric contraction in the left eye was as severe 
as to approach 43 degrees and as severe in the right eye as 
46 degrees.  Using the formula set out above using these 
findings and resolving all reasonable doubt in favor of the 
veteran by allowing for a higher rating based on one eye 
meeting the criteria for a higher rating as opposed to both 
eyes meeting the criteria, a rating of 30 percent is assigned 
under Diagnostic Code 6080 effective February 4, 1997.

Findings from VA examinations of the eyes completed in July 
2003 reflect a less severe visual field loss than shown in 
November 1998.  Specifically, the average concentric 
contraction in the left eye was 52 degrees and the right eye 
was 49 degrees.  Thus, criteria for the assignment of a 30 
percent rating are no longer met and the return to an 
assignment of a 20 percent rating would appear to be more 
appropriate.  As pointed out above in the discussion of 
residuals of hypophysectomy, however, stability of 
evaluations is the goal is assigning ratings.  Decreasing a 
rating requires a showing that it is reasonably certain that 
an improvement shown on one examination will be maintained.  
See 38 C.F.R. § 3.344(a).  As such, the Board does not find 
that a reduction in rating for visual field loss is necessary 
at this time.  A higher rating, on the other hand, certainly 
is not available for assignment.

The potential application of other various provisions of 
Title 38 of the Code of Federal Regulations has been 
considered whether or not they were raised by the veteran.  
The veteran has submitted no evidence showing that his 
service-connected visual field loss markedly interfered with 
his employment status beyond that interference contemplated 
by the assigned evaluations.  As such, the Board denies 
assignment of a higher rating on an extra-schedular basis.  
Additionally, staged ratings are appropriate as discussed.

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Duty to Notify

The Court's decision in Pelegrini held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made in 
June 1994, long before the VCAA was enacted, and the VCAA 
notice was first given to the veteran in June 2003.  The 
Court acknowledged in Pelegrini  that some claims were 
pending at the time the VCAA was enacted and that proper 
notice prior to the initial AOJ decision was impossible.  The 
Court specifically stated in Pelegrini that it was not 
requiring the voiding or nullification of any AOJ action or 
decision, only finding that appellants are entitled to VCAA-
content-complying notice.  Thus, the timing of the notice in 
this matter does not nullify the rating action upon which 
this appeal is based.

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA specifically and in detail in a 
letter dated in June 2003.  The Board finds that the 
information provided to the veteran specifically satisfied 
the requirements of 38 U.S.C.A. § 5103 in that he was clearly 
notified of the evidence necessary to substantiate his claims 
and the responsibilities of VA and the veteran in obtaining 
evidence.  The letter stated that (1) the evidence needed to 
substantiate the veteran's claims was, among other things, 
evidence that his disabilities were more severe than 
evaluated, (2) VA would obtain relevant records from any 
Federal agency and relevant records identified by the 
veteran, and (3) the veteran is responsible for supplying VA 
with sufficient information to obtain relevant records on his 
behalf and is ultimately responsible for submitting all 
relevant evidence not in the possession of a Federal 
department or agency.  The August 2003 supplemental statement 
of the case included the text of 38 C.F.R. § 3.159, from 
which the Court drew the fourth notification requirement.  
Thus, the veteran has received actual notice of the four 
elements of the Section 5103(a) notice in this case.

Duty to Assist

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence and affording him physical 
examinations.  It appears that all known and available 
records relevant to the issues here on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  In 
fact, the veteran's attorney advised VA in August 2003 that 
there was no additional evidence to substantiate the claims 
and that the veteran desired that VA move forward with the 
processing of his claims.  Moreover, the veteran submitted 
additional evidence directly to the Board as recently as 
August 2005.  Additionally, the veteran was given an 
opportunity to testify before an RO hearing officer and/or 
the Board, but declined to do so.  

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  


ORDER

An initial rating of 60 percent for status-post 
transsphenoidal hypophysectomy for a pituitary tumor is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.  

A rating in excess of 60 percent for status-post 
transsphenoidal hypophysectomy for a pituitary tumor prior is 
denied.  

A separate rating for residual pituitary tumor tissue is 
denied.

An initial rating of 10 percent for sinusitis is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.


A compensable rating for hypogonadism, status-post pituitary 
tumor replacement testosterone, to include entitlement to 
special monthly compensation based on the loss of use of a 
creative organ, is denied.

A compensable rating for diverticulitis with abscess, status-
post resection of the sigmoid colon, is denied.

Entitlement to an initial rating in excess of 10 percent for 
degenerative disc disease at C4-C6 with scoliosis is denied.  

Entitlement to a rating higher than 20 percent for 
degenerative disc disease at C4-C6 with scoliosis is denied.

Entitlement to an initial rating in excess of 10 percent for 
limitation of lumbar spine motion with scoliosis is denied.  

Entitlement to a rating of 40 percent for limitation of the 
lumbar spine motion with scoliosis is granted as of July 8, 
2003, subject to the laws and regulations governing the award 
of monetary benefits.  

Entitlement to a rating in excess of 40 percent for 
limitation of the lumbar spine motion with scoliosis is 
denied.

A compensable rating for pes planus is denied.

Entitlement to an initial rating in excess of 20 percent for 
bilateral visual field loss, in effect prior to February 4, 
1997, is denied.

Entitlement to a rating in excess of 30 percent for bilateral 
visual field loss is denied.




REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the VA Secretary a concomitant duty to ensure compliance 
with the terms of the remand, either personally or as "the 
head of the Department."  38 U.S.C.A. § 303 (West 1991). 
Additionally, the Court stated that where the remand orders 
of the Board or the Court are not complied with, the Board 
itself errs in failing to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).

In March 2001, the Board remanded the claim of entitlement to 
an initial rating higher than 30 percent for an organic 
mental syndrome secondary to a pituitary tumor in order for 
the RO to apply new regulations governing the rating of such 
disability.  In its June 2003 remand, the Board noted that 
the issue had not yet been addressed by the RO and was not 
before the Board at that time.  Unfortunately, the RO still 
has not complied with the Board's remand order.  Thus, the 
issue is again remanded with the specific instruction to 
consider amended rating criteria for the veteran's 
psychiatric disability.  The Board also notes that the June 
2003 letter concerning VCAA notice did not include the issue 
of entitlement to a higher initial rating for organic brain 
syndrome.

In addition, the Board notes that the veteran underwent 
surgery for a recurrent incisional hernia in May 2004.  
Notably, the VA examination in July 2003 did not reveal the 
presence of a recurrent incisional hernia.  Thus, it is not 
clear from the record when the recurrence of the hernia, 
requiring surgery, was apparent.  Additional medical records 
might support the assignment of a higher disability 
evaluation.

Therefore, this issue is REMANDED for the following 
development:

1.  The veteran should be provided 
notice, pursuant to 38 U.S.C.A. 
§ 5103(a), concerning his claim for a 
higher initial rating for organic brain 
syndrome.

2.  The veteran should be provided with 
an appropriate authorization and should 
be requested to provide sufficient 
information and authorization to permit 
VA to obtain the records of treatment 
leading up to the hernia surgery 
performed in May 2004, as well as any 
records of treatment for the hernia after 
the surgery.

3.  The RO should apply the amended 
criteria for rating psychiatric disorders 
codified at 38 C.F.R. §§ 4.125-4.132; 61 
Fed. Reg. 52695-52702 (Oct. 8, 1996) to 
the claim of entitlement to a rating in 
excess of 30 percent for organic mental 
syndrome secondary to a pituitary tumor.  

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence, including that 
submitted directly to the Board.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to cure a procedural defect and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


